DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/26/2021 and 03/24/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4, 5, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 10,696,182), in view of Yoshiyuki (WO2016038967).
	Regarding claim 1, Khaligh teaches a power converter apparatus (see figures 13 and 16) comprising: a Direct Current (DC) bus (fig. 13: VDC) configured to be connected to a power source (see figure 13); a first switching bridge and a second switching bridge (fig. 13: S5, S6, S7, S8), both connected to the DC bus (VDC) and generating pulse-width-modulated (PWM) voltages to non-isolated outputs (see col. 10, lines 48-52); and a transformer (fig. 13: EMIT) having a primary winding (fig. 13: W1) connected across the outputs of the first switching bridge and the second switching bridge and having a secondary winding (fig. 3: W2, W3) connected to isolated outputs (see figures 13 and 16).
However, Khaligh does not explicitly teach in a non-isolated mode, the first switching bridge and the second switching bridge are configured to operate in a parallel mode, and power is transferred between the DC bus and the non-isolated outputs; and in an isolated mode, the first switching bridge and the second switching bridge are configured to operate in a full bridge mode, and power is transferred between the DC bus and the isolated outputs through the transformer.
Yoshiyuki teaches a transformer having a primary winding connected across the outputs of the first switching bridge and the second switching bridge and having a secondary winding connected to isolated outputs (see figures 1, 4: 31, 32, 33, 34), wherein: in a non-isolated mode, the first switching bridge and the second switching bridge are configured to operate in a parallel mode, and power is transferred between 
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshiyuki in to the power converter apparatus of Khaligh in order to provide the power conversion device which is capable of suppressing a loss in power transmission, and efficiently performing the power transmission is provided.
Regarding claim 2, further Yoshiyuki discloses the apparatus, wherein a controller (fig. 8: control unit 35), operating the first switching bridge and the second switching bridge with PWM synchronization and/or phase shifting according to at least two different operation modes (see page 7, lines 269-272; page 9, lines 367-370; and page 16, lines 636-640; the control unit 35 outputs a control signal to each of the primary driver 13 and the secondary driver 23. The primary side driver 13 and the secondary side driver 23 to which this control signal is input output a gate signal to each switch element): in the non-isolated mode, the two switching bridges are operated in a parallel mode, the PWM switching signals are synchronized in phase between the two bridges, and thus power is transferred between the DC bus and the non-isolated outputs (see figure 7; and page 12, line 481 – page 13, line 524); and in the isolated mode, the two switching bridges are operated in a full bridge mode, the PWM switching signals are phase shifted and out of phase between the two bridges, and thus power is 
Regarding claim 4, furthermore Khaligh discloses the apparatus, wherein the converter switching bridges use two-level, three-level, five-level, or any multilevel converter topologies, such as diode neutral-point-clamp (NPC) multilevel converter, active NPC (ANPC) multilevel converter, flying-capacitor multilevel converter, or a combination of any different multilevel topologies between the bridges, (see figures 13 and 16; The second stage includes a multi-output DC/DC converter having three-winding transformer for integration of two dual-active bridge converters).
Regarding claim 5, furthermore Khaligh discloses the apparatus, wherein the power converter includes three, four or any higher number of switching bridges, either connected to multiple separate isolation transformers, or to the same isolation transformer with multiple windings that are coupled together, or to a mixture of different transformer configurations, (see figures 13 and 16).
Regarding claim 12, Khaligh teaches a method of designing a power converter (see figures 13 and 16), comprising: receiving a power source to a Direct Current (DC) bus (fig. 13: VDC), (see figure 13); forming a pair of two switching bridges (fig. 13: S5, S6, S7, S8), both connected to the DC bus (VDC) and generating pulse-width-modulated (PWM) voltages to non-isolated outputs (see col. 10, lines 48-52); placing a transformer (fig. 13: EMIT), having a primary winding (fig. 13: W1) connected across the outputs of the two switching bridges and having a secondary winding (fig. 3: W2, W3) connected to isolated outputs (see figures 13 and 16). 

Yoshiyuki teaches a transformer, having a primary winding connected across the outputs of the two switching bridges and having a secondary winding connected to isolated outputs (see figures 1, 4: 31, 32, 33, 34), wherein, in a non-isolated mode, operating the two switching bridge in a parallel mode, so that power is transferred between the DC bus and the non-isolated outputs (see figure 7; and page 12, line 481 – page 13, line 524); and, in an isolated mode, operating the two switching bridges in a full bridge mode, so that power is transferred between the DC bus and the isolated outputs through the transformer, (see figures 4, 5; and page 9, line 355 – page 11, line 452).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshiyuki in to the method of designing a power converter of Khaligh in order to provide the power conversion device which is capable of suppressing a loss in power transmission, and efficiently performing the power transmission is provided.
Regarding claim 13, further Yoshiyuki discloses the method, further comprising, designing a controller (fig. 8: control unit 35), operating the two switching bridges according to at least two different operation modes (see page 7, lines 269-272; page 9, lines 367-370; and page 16, lines 636-640; the control unit 35 outputs a control signal to 
Regarding claim 15, furthermore Khaligh discloses the method, wherein, designing the converter switching bridges using two-level, three-level, five-level, or any multilevel converter topologies, such as diode neutral-point-clamp (NPC) multilevel converter, active NPC (ANPC) multilevel converter, flying-capacitor multilevel converter, or a combination of any different multilevel topologies between the bridges, (see figures 13 and 16; The second stage includes a multi-output DC/DC converter having three-winding transformer for integration of two dual-active bridge converters).
Regarding claim 16, furthermore Khaligh discloses the method, wherein, configuring the power converter with three, four or any higher number of switching bridges, either connecting it to multiple separate isolation transformers, or to the same isolation transformer with multiple windings that are coupled together, or to a mixture of different transformer configurations, (see figures 13 and 16).
s 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Algrain et al. (US 2003/0178889), in view of Yoshiyuki (WO2016038967).
	Regarding claim 17, Algrain teaches an electric vehicle, comprising: a battery (fig. 1: 118) connected to a DC bus (fig. 1: bus 106) through a main contactor or a switch (fig. 1: 116); two or more pairs of a converter bridge to form a DC-to-AC inverter (fig. 1: inverter 110) and to generate PWM voltages to non-isolated outputs (see par. [0026]); and one or more isolation transformers (fig. 1: transformer 102), having primary windings connected  across the outputs of each pair of the converter bridges and having secondary windings connected to power converters of any type to produce a DC voltage to charge the battery (118), (see par. [0027] and [0034]), wherein: during inverter operation in a non-isolated mode, the battery main contactor (116) is closed, within each pair of converter bridges the two switching bridges are configured to operate; and, during battery charging operation in an isolated mode, the battery main contactor (116) is open, within each pair of converter bridges the two switching bridges are configured to operate in a full bridge mode, (see par. [0027], [0034-0035]).
However, Algrain does not explicitly teach during inverter operation in a non-isolated mode, each pair of converter bridges the two switching bridges are configured to operate in a parallel mode.
Yoshiyuki teaches during inverter operation in a non-isolated mode, each pair of converter bridges the two switching bridges are configured to operate in a parallel mode, (see figure 7; and page 12, line 481 – page 13, line 524).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshiyuki in 
Regarding claim 19, Algrain teaches an electric vehicle, comprising: one or more pairs of converter bridges converter (fig. 1: 108, 110), which input connected to a battery (fig. 1: 118) through a main contactor switch (fig. 1: 116) and one or more inductors (fig. 1: 130), and which output connected to a DC bus (fig. 1: 106); and one or more isolation transformers (fig. 1: 102), having primary windings connected across the outputs of each pair of converter bridges and secondary windings connected to power converters of any type to produce a DC voltage to charge the battery (118), (see figure 1 and par. [0027] and [0034]), wherein: during DC operation in a non-isolated mode, the battery main contactor (116) is closed, within each pair of converter bridges the two switching bridges are configured to operate mode; and during battery charging operation in an isolated mode, the battery main contactor (116) is open, within each pair of converter bridges the two switching bridges are configured to operate in a full bridge mode, (see par. [0027], [0034-0035]).
However, Algrain does not explicitly teach during DC Boost operation in a non-isolated mode, each pair of converter bridges the two switching bridges are configured to operate in a parallel mode.
Yoshiyuki teaches during DC Boost operation in a non-isolated mode, each pair of converter bridges the two switching bridges are configured to operate in a parallel mode, (see figure 7; and page 12, line 481 – page 13, line 524).
.
Allowable Subject Matter
6.	Claims 3, 6-11, 14, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  claims 3 and 14 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein one or more additional disconnect switch is connected in series with the isolation transformer winding, either on the primary side or on the secondary side, and operated according to at least two different operation modes: in the non-isolated mode, the transformer disconnect switch remains open, the two switching bridges are operated in a parallel mode, the PWM switching signals are synchronized and interleaved with a phase shift angle between the two bridges, which increases the effective PWM switching frequency across the non-isolated outputs; and in the isolated mode, the transformer disconnect switch remains closed, the two switching bridges are operated in a full bridge mode, the PWM switching signals are phase shifted and out of phase between the two bridges, and power is transferred between the DC bus and the isolated outputs through the transformer.” Claim 6 is allowed because the prior art of record taken alone or in combine fails to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836